                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

TONY WHEELER,
                                                                OPINION AND ORDER
                            Plaintiff,
                                                                    19-cv-720-bbc
              v.

UNIVERSAL RECYCLING
TECHNOLOGIES (URT) AND
DIANE HENDRICKS,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Tony Wheeler brings this lawsuit under Title VII of the Civil Rights

Act of 1964, contending that his former employer, defendant Universal Recycling

Technologies in Janesville, Wisconsin discriminated against him because of his race, color

and national origin. (Plaintiff also names Diane Hendricks, the human resources manager,

as a defendant, but only plaintiff’s employer may be held liable under Title VII. Robinson

v. Sappington, 351 F.3d 317, 332, n. 9 (7th Cir. 2003). Therefore, any reference to

“defendant” in this opinion refers only to Universal Recycling Technologies.)

       Because plaintiff is proceeding without prepayment of the filing fee, his complaint

must be screened under 28 U.S.C. § 1915(e) to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief

from a defendant who is immune from such relief. As explained below, plaintiff’s complaint

does not contain enough information to support a claim under Title VII. Therefore, I will



                                             1
dismiss the case without prejudice and give plaintiff an opportunity to file an amended

complaint that contains more information.



                                          OPINION

       Plaintiff alleges that in July 2018, he was assaulted by another employee while

working for defendant. The assault was recorded on video, and plaintiff asked defendant to

review the video and take action against the perpetrator. Defendant told plaintiff that the

video was inconclusive and that he needed to calm down. Defendant later gave plaintiff a

corrective behavior notice and told him that he would be terminated if his “behavior”

continued, even though plaintiff was not engaging in any inappropriate behavior. Plaintiff

suffered depression and emotional distress as a result of the incident.

        Plaintiff submitted his complaint on a standard complaint form for employment

discrimination lawsuits. Under the section “the discriminatory conduct of which I complain

in this action,” plaintiff checked “unequal terms and conditions of my employment” and

“retaliation.” He also checked a box indicating that he was discriminated against on the

basis of his race, color and national origin. (Plaintiff does not identify his race, color or

national origin in his complaint.) It is not clear from plaintiff’s allegations why he thinks

he was retaliated against or subjected to unequal terms and conditions of employment.

       To state a claim for retaliation under Title VII, a plaintiff must allege that he engaged

in an activity protected by Title VII and his employer took an adverse action against him as

a result. Alamo v. Bliss, 864 F.3d 541, 555 (7th Cir. 2017). For example, complaining to



                                               2
management about race discrimination occurring in the workplace is an activity protected

by Title VII. In this instance, plaintiff does not allege that he engaged in any activity

protected by Title VII. He says only that he complained about being assaulted.

       As for his claim that he was subjected to “unequal terms and conditions,” plaintiff’s

allegations do not clarify what those conditions were. Does plaintiff think that his employer

would have handled the assault differently if plaintiff had been a different race? Does

plaintiff think he would not have received a corrective behavior notice if he was a different

race? Plaintiff must explain what conditions were unfair and why he believes that the unfair

conditions were related to his race, color or national origin.

       Because plaintiff has failed to include allegations sufficient to state a claim under Title

VII, I will dismiss his complaint with prejudice for failure to state a claim upon which relief

may be granted. However, I will give plaintiff the opportunity to file an amended complaint

that explains the factual basis for his claim more clearly. In his amended complaint, plaintiff

should explain (1) what actions defendant took against plaintiff that plaintiff believes were

discriminatory or in retaliation for activity protected by Title VII, and (2) why plaintiff

believes defendant’s actions were caused by defendant’s race, color, national origin or

protected conduct.

       I note that plaintiff attached to his complaint the discrimination charge that he filed

with the state employment agency. Dkt. #1-2. In that charge, plaintiff contended that he

was terminated by defendant on the basis of his race. However, plaintiff has not included

in his federal complaint any allegations or claims about his termination. If plaintiff is



                                                3
seeking to proceed on a discrimination claim regarding his termination, he must clearly say

so in his amended complaint.



                                          ORDER

        IT IS ORDERED that plaintiff Tony Wheeler’s complaint DISMISSED without

prejudice for its failure to state a claim on which relief may be granted. Plaintiff may have

until March 18, 2020 to file an amended complaint as set forth above. If plaintiff does not

file an amended complaint by March 18, 2020, the clerk of court is directed to close this

case.


        Entered this 26th day of February 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                             4
